



EXHIBIT 10.12.4


FOURTH LEASE AMENDMENT


THIS FOURTH LEASE AMENDMENT (“Amendment”) is executed as of this ____ day of
____________, 2016, by and between 4300 VENTURE 34910 LLC, a Delaware limited
liability company (“Landlord”), and eTAILDIRECT LLC, a Delaware limited
liability company (“Tenant”).


Background:
A.    Landlord and Tenant entered into a certain Industrial Lease-Net dated as
of October 1, 2007 (the “Initial Lease”), as amended by that certain First Lease
Amendment dated September 29, 2009 (the “First Amendment”), that Second Lease
Amendment dated November 29, 2010, and that Third Lease Amendment dated March
13, 2013 (the “Third Amendment”) whereby Tenant leased from Landlord and
Landlord leased to Tenant certain premises now consisting of approximately
631,396 square feet of first floor space plus approximately 100,000 square feet
of basement space (collectively the “Leased Premises”), all located in Building
3 of the Columbus International Aircenter (the “Building”), commonly known as
4134 East Fifth Avenue in the City of Columbus, County of Franklin, State of
Ohio;
B.     Landlord and Tenant desire to amend the Lease to, among other things,
provide for the demise of approximately 82,718 additional square feet currently
occupied by Republic Airlines (the “Expansion Space 2017”).
NOW, THEREFORE, in consideration of the foregoing premises, the mutual covenants
herein contained and each act performed hereunder by the parties, Landlord and
Tenant hereby agree that the Initial Lease is amended as follows:
1.Delivery of the Expansion Space. The Expansion Space 2017 is shown on Exhibit
A-4 hereto and incorporated herein. The “Delivery Date” for Expansion Space 2017
shall be January 1, 2017, and Landlord shall deliver the Expansion Space 2017 on
such date, free and clear of any other occupancy rights. Upon delivery, the
Expansion Space 2017 shall be a part of the Leased Premises for all purposes
under the Lease, except as specifically provided for herein. The later of the
date Landlord so delivers the Expansion Space 2017 and January 1, 2017 shall be
the “Effective Date”. The Rent Date, as hereinafter defined, shall be extended
on a day for day basis for each day beyond the Delivery Date that Landlord
delays in delivering the Expansion Space 2017 to Tenant.
2.Revised Delivery Schedule for Expansions of the Leased Premises; Revised Rent.
(a)
As of the Effective Date, the table set forth in Section 1.2 of the Lease is
hereby deleted and restated as follows:

Date of Delivery by Landlord
Square Footage Delivered
Total Square Footage (1st Flr.)
Basement Square Footage
Expansion Space Square Footage
Expansion Space 2017 Square Footage
October 1, 2007
267,450
267,450
0
0
0
September 1, 2010
79,270
346,720
0
0
0
December 1, 2010
8,073
354,793
0
0
0
June 1, 2011
186,571
541,364
0
0
0
March 1, 2012
100,000
541,364
100,000
0
0
September 1, 2012
90,032
631,396
100,000
0
0
March 1, 2013
40,000
671,396
100,000
40,000
0
January 1, 2017
82,718
754,114
100,000
40,000
82,718

(b)As of the Effective Date, the table set forth in Section 1.6(b) of the Lease
is hereby deleted and restated as set forth on Exhibit A, attached hereto and
incorporated herein. The parties agree that Tenant’s Annual Rent shall not be
increased to include the Expansion Space 2017 until April 1, 2017 (the “Rent
Date”). For the sake of clarity, after the Effective Date the entire Premises
shall be 854,114 square feet.
3.Tenant’s Work; Landlord’s Approval. Landlord shall deliver the Expansion Space
2017 broom clean and free of all related improvements and fixtures located upon
the Expansion Space 2017. Landlord further agrees that the structure, roof,
foundation and slab of the Expansion Space 2017 shall be delivered in good
working order and in compliance with all applicable laws. Tenant shall, at its
sole cost and expense, build out the Expansion Space 2017 in full compliance
with Section 9.4 of the Lease (Alterations) and in accordance with the plans and
specifications to be





--------------------------------------------------------------------------------





approved by Landlord, which approval shall not be unreasonably withheld or
delayed. At Tenant’s cost, Tenant shall furnish all fixturing and other
improvements needed for Tenant’s use. Landlord shall have no obligation to
perform improvements to the Expansion Space 2017 nor any obligation to
contribute to or reimburse expenses relating to the improvements in the
Expansion Space 2017.
4.    Term. The Term of the Lease is hereby extended for a period of 5 years to
expire on September 30, 2022. Tenant shall retain the two (2) 5-year options
provided for by the Lease.
5.     Additional Rent.
With respect to the Expansion Space 2017 only: As of the Rent Date, the sum of
Tenant’s Pro Rata Share (5.2324% calculated on the basis of 82,718 sq.
ft./1,580,873 sq. ft.) of (i) Impositions (Section 5.1), (ii) Landlord’s
Insurance Premiums (Article 6), (iii) Maintenance Costs (exclusive of the 10%
supervision/administrative fee and inclusive of the costs for snow and ice
removal)(Sections 9.1 and 14.2) and (iv) an administrative fee of fifteen
percent (15%) on Maintenance Costs (exclusive of the 10%
supervision/administrative fee and inclusive of the costs for snow and ice
removal) and Landlord Insurance Premiums, shall not exceed (i) $2.00 per square
foot per Lease Year (prorated for any partial Lease Year) during the balance of
the Term, (ii) $2.25 per square foot per Lease Year (prorated for any partial
Lease Year) during the First Option Term (if exercised), and (iii) $2.50 per
square foot per Lease Year (prorated for any partial Lease Year) during the
Second Option Term (if exercised).
6.    Representations and Warranties.
(a)     Tenant represents and warrants to Landlord as follows: (i) The
execution, delivery and performance of this Amendment will not result in any
breach of, or constitute any default under, any agreement or other instrument to
which Tenant is a party or by which Tenant might be bound; (ii) The execution,
delivery and performance by Tenant of this Amendment have been duly authorized
by Tenant, and there are no third party consents required for Tenant to enter
into this Amendment or to perform its obligations hereunder; and (iii) The
person executing this Amendment on behalf of Tenant represents and warrants that
such person is duly authorized to act on behalf of Tenant in executing this
Amendment, and that this Amendment constitutes a valid and legally binding
obligation of Amendment enforceable against Tenant in accordance with its terms.


(b)     Landlord hereby represents and warrants to Tenant as follows: (i) The
execution, delivery and performance of this Amendment will not result in any
breach of, or constitute any default under, any agreement or other instrument to
which Landlord is a party or by which Landlord or the Leased Premises might be
bound and will not result in the imposition of any lien or encumbrance against
the Leased Premises or the Lease; (ii) The execution, delivery and performance
by Landlord of this Amendment have been duly authorized by Landlord, and all
third party consents required for this Amendment have been obtained by
Landlord, specifically including but not limited to the consent and approval of
Landlord’s mortgage lender, if any; and (iii) The person executing this
Amendment on behalf of Landlord represents and warrants that such person is duly
authorized to act on behalf of Landlord in executing this Amendment, and that
this Amendment constitutes a valid and legally binding obligation of Landlord
enforceable against Landlord in accordance with its terms.
(c)    Republic Airlines Space. The parties acknowledge that the Expansion Space
2017 is currently leased to Republic Airlines pursuant to a lease dated November
19, 2001, as amended by Lease Expansion Agreement dated July 21, 2003, Lease
Extension and Modification Agreement dated July 8, 2005, Lease Amendment No. 2
and Consent dated May 14, 2015 and Lease Amendment No. 3 dated July 25, 2016
(collectively, the “RA Lease”) and that Landlord has negotiated a modification
of the RA Lease that obligates Republic Airlines to surrender the Expansion
Space 2017 on or before December 31, 2016. In the event that Landlord is unable
to deliver the Premises on or before December 31, 2016 as a result of the
failure of the bankruptcy court approval the RA amendment, this amendment shall
be null and void with no further force or effect. In connection with that
modification and in consideration of Tenant’s agreement to enter into this
Amendment, Landlord covenants to Tenant that the Expansion Space 2017 annual
rent and additional rent provided hereunder does not exceed the annual rent or
additional rent (on a per square foot basis) provided under the RA Lease during
the same time period and that such covenant is true now and shall continue to be
true for so long as this Lease and the RA Lease continue to be in full force and
effect (and continuing until whichever is later).
7.    Incorporation of Background. The above Background paragraphs are hereby
incorporated into this Amendment as if fully set forth herein.
1.Definitions; Definition of Lease. Except as otherwise provided herein, the
capitalized terms used in this Amendment shall have the definitions set forth in
the Initial Lease. As used in the Initial Lease and herein, “Lease”





--------------------------------------------------------------------------------





shall mean the Initial Lease, First Lease Amendment, Second Lease Amendment, and
Third Lease Amendment as modified by and together with this Amendment.
2.Entire Agreement. The Lease, as amended by this Amendment, constitutes the
entire agreement between Landlord and Tenant regarding the Lease and the subject
matter contained herein and supersedes any and all prior and/or contemporaneous
oral or written negotiations, agreements or understandings.
3.Lease Ratification. The Lease, as modified herein, is in full force and
effect, and the parties hereby ratify the same. Each party represents and
warrants to the other that there is no existing default under the Lease and that
there is no event which, with the giving or notice or passage of time, would
constitute a default under the Lease. The Lease and this Amendment shall be
binding upon the parties and their respective successors and assigns. To the
extent the terms and conditions of the Lease conflict with or are inconsistent
with this Amendment, the terms and conditions of this Amendment shall control.
4.Counterparts. This Amendment may be executed in counterparts, each of which
shall be deemed a part of an original and all of which together shall constitute
one agreement. Signature pages may be detached from the counterparts and
attached to a single copy of this Amendment to form one document.
5.DSW’s Consent to Amendment; Ratification of Guaranty. DSW Inc. has, and
assumes, no obligations, liabilities or responsibilities under this Lease,
except that DSW Inc. delivered to Landlord a Guaranty dated as of October 1,
2008 under which DSW Inc. guaranteed the performance of Tenant under the Initial
Lease. DSW Inc. delivered the Guaranty as an inducement to Landlord to enter
into the Initial Lease. DSW Inc. hereby consents to this Amendment, and DSW Inc.
hereby affirms and ratifies the Guaranty as to Tenant’s performance under the
Lease, as modified by this Amendment.


IN WITNESS WHEREOF, the parties have caused this Amendment to be executed on the
day and year first written above.








LANDLORD:
4300 VENTURE 34910 LLC,
a Delaware limited liability company






By: _______________________________


Print Name: ________________________


Title: ______________________________
TENANT:
eTAILDIRECT LLC
a Delaware limited liability company




By: ________________________________
      William L. Jordan, EVP / Chief Administrative Officer





[acknowledgments appear on the following pages]








DSW Inc., an Ohio corporation, joins in this Amendment solely for purpose of
paragraph 12 of this Amendment, and for no other purpose. Except for the
obligations of DSW Inc. expressly set forth in paragraph 12 of this Amendment,
DSW Inc. has, and assumes, no obligations, liabilities or responsibilities under
this Amendment. Subject to the foregoing:




DSW INC., an Ohio corporation




By: ________________________________
William L. Jordan, EVP / Chief Administrative Officer





--------------------------------------------------------------------------------









STATE OF OHIO        :
COUNTY OF FRANKLIN    : ss.


The foregoing instrument was acknowledged before me this _______ day of
________________, 2016, by _____________________________________,
___________________ of Schottenstein Professional Asset Management Corporation,
a Delaware corporation, General Partner of Jubilee Limited Partnership, an Ohio
limited partnership, Managing Member of Jubilee-Aircenter L.L.C., a Delaware
limited liability company, Managing Member of 4300 East Fifth Avenue LLC, an
Ohio limited liability company, Member of 4300 VENTURE 34910 LLC, a Delaware
limited liability company for and on behalf of said limited liability company.




_______________________________
Notary Public
My commission expires on: ______






STATE OF OHIO        :
COUNTY OF FRANKLIN    : ss.


The foregoing instrument was acknowledged before me this _______ day of
___________________, 2016, by William L. Jordan, EVP/Chief Administrative
Officer, of eTAILDIRECT LLC, a Delaware limited liability company, for and on
behalf of said company.




_______________________________
Notary Public
My commission expires on: ______







